

LOAN PURCHASE AGREEMENT

 
THIS LOAN PURCHASE AGREEMENT, dated April 28, 2006, is entered into by and among
DLJ Mortgage Capital, Inc., a Delaware corporation (“Sponsor”), Asset Backed
Securities Corporation, a Delaware corporation (“Purchaser”), U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”) and Home Equity
Mortgage Trust 2006-2 (the “Issuer”):
 
WITNESSETH:
 
WHEREAS, Sponsor, in the ordinary course of its business acquires and originates
mortgage loans and acquired or originated all of the mortgage loans listed on
the Loan Schedule attached as Exhibit A hereto (the “Initial Loans”);
 
WHEREAS, as of each Subsequent Transfer Date (as defined below), Sponsor will
own other mortgage loans (the “Subsequent Loans” and together with the Initial
Loans, the “Loans”) so indicated in the related Subsequent Transfer Agreement
(as defined below);
 
WHEREAS, the parties hereto desire that: (i) the Sponsor sell the Initial Loans
to the Purchaser on the Closing Date and thereafter all Additional Balances
relating to the Initial Loans created on or after the Cut-off Date pursuant to
the terms of this Loan Purchase Agreement together with the Basic Documents,
(ii) the Sponsor sell the Subsequent Loans, if any, to the Issuer, as assignee
of the Purchaser under this Loan Purchase Agreement, on each Subsequent Transfer
Date and thereafter all Additional Balances relating to the Subsequent Loans
created on or after the related Subsequent Transfer Date pursuant to the terms
of a Subsequent Transfer Agreement together with the Basic Documents and (iii)
the Sponsor make certain representations and warranties on the Closing Date;
 
WHEREAS, pursuant to the Trust Agreement, the Purchaser will sell the Initial
Loans and transfer all of its rights under this Loan Purchase Agreement to the
Issuer on the Closing Date;
 
NOW, THEREFORE, for and in consideration of the sale of the Loans from Sponsor
to the Purchaser on the date hereof, the Purchaser shall pay to Sponsor on the
date hereof by wire transfer of immediately available funds the net proceeds to
the Purchaser of the sale of the Notes, together with the Certificates, the
parties hereto hereby agree as follows:
 
Section 1.  Transfer of Initial Loans and Subsequent Loans. Sponsor hereby
sells, transfers, assigns and otherwise conveys to Purchaser (A) the Initial
Loans and all Additional Balances thereafter arising, including the Mortgage
Notes, the Mortgages, any related insurance policies and all other documents in
the related Loan Files and including any Eligible Substitute Loans; (B) all pool
insurance policies, hazard insurance policies, and bankruptcy bonds relating to
the foregoing, and (C) all amounts payable after the Cut-off Date to the holders
of the Initial Loans in accordance with the terms thereof. In addition, the
Sponsor has delivered to the Purchaser or the related Custodian, as directed by
the Purchaser, the Loan Schedule and the documents listed on Exhibit C;
provided, however, that the Purchaser does not assume the obligation under each
Loan Agreement relating to a HELOC to fund Draws to the Mortgagor thereunder,
and the Purchaser shall not be obligated or permitted to fund any such Draws, it
being agreed that the Sponsor will retain the obligation to fund future Draws.
Such conveyance shall be deemed to be made: (1) with respect to the Cut-off Date
Principal Balances, as of the Closing Date; and (2) with respect to the amount
of each Additional Balance created on or after the Cut-off Date, as of the later
of the Closing Date and the date that the corresponding Draw was made pursuant
to the related Loan Agreement, subject to the receipt by the Servicer of
consideration therefor as provided in Section 3.16 of the Servicing Agreement
and 3.05 of the Indenture.
 
Sponsor covenants and agrees to use its best efforts to acquire and sell to the
Issuer as assignee of the Purchaser, and the Issuer will agree in the Indenture
to pledge to the Indenture Trustee, subject to satisfaction of the conditions
set forth therein, the Subsequent Loans. On each Subsequent Transfer Date,
concurrently with the execution and delivery of the related Subsequent Transfer
Agreement (the form of which is attached hereto as Exhibit D) and subject to the
terms thereof, the Sponsor will thereby sell, transfer, assign and otherwise
convey to Issuer as assignee of the Purchaser (A) the Subsequent Loans and all
Additional Balances thereafter arising, including the Mortgage Notes, the
Mortgages, any related insurance policies and all other documents in the related
Loan Files and including any Eligible Substitute Loans; (B) all pool insurance
policies, hazard insurance policies, and bankruptcy bonds relating to the
foregoing, and (C) all amounts payable after the related Subsequent Transfer
Date to the holders of the Subsequent Loans in accordance with the terms
thereof. In addition, Sponsor covenants to deliver to the Issuer as assignee of
the Purchaser or the related Custodian, as directed by the Purchaser, the
documents listed on Exhibit C with respect to the Subsequent Loans. Such
conveyance shall be deemed to be made: (1) with respect to the Cut-off Date
Principal Balances of the Subsequent Loans, as of the Subsequent Transfer Date;
and (2) with respect to the amount of each Additional Balance created on or
after the Cut-off Date, as of the later of the Subsequent Transfer Date and the
date that the corresponding Draw was made pursuant to the related Loan
Agreement, subject to the receipt by the Servicer of consideration therefor as
provided in Section 3.16 of the Servicing Agreement and 3.05 of the Indenture.
 
The Sponsor shall comply with its obligations set forth in Sections 1. and 2.
with respect to the Subsequent Loans delivered on each Subsequent Transfer Date.
References in such Sections to the Initial Loans or Loans shall be deemed to
refer to the Subsequent Loans and references to the Cut-Off Date or the Closing
Date, as applicable, shall be deemed to refer to the applicable related
Subsequent Transfer Date.
 
(a)  Based on the Initial Certifications of the Custodians, the Indenture
Trustee acknowledges receipt by the Custodians of the documents identified in
the Initial Certifications and declares that the Custodians hold such documents
and the other documents delivered to the Custodians constituting the applicable
Loan Files, in trust for the exclusive use and benefit of all present and future
Noteholders, Certificateholders and the Insurer. The Indenture Trustee
acknowledges that it or the Custodians will maintain possession of the Loans and
the Loan Files in the State of Illinois, California or Texas, as applicable, as
directed by the Purchaser, unless otherwise permitted by the Rating Agencies.
 
(b)  The Indenture Trustee agrees to deliver on the Closing Date or Subsequent
Transfer Date, as applicable, to the Purchaser and the Servicer an Initial
Certifications from the Custodians (to the extent received by the Indenture
Trustee from the Custodians). Based on its review and examination, and only as
to the documents identified in such Initial Certifications, the Custodians,
pursuant to the terms of the related Custodial Agreement, will acknowledge that
such documents appear regular on their face and relate to such Loan. Neither the
Indenture Trustee nor the Custodians shall be under any duty or obligation to
inspect, review or examine said documents, instruments, certificates or other
papers to determine that the same are genuine, enforceable, recordable or
appropriate for the represented purpose or that they have actually been recorded
in the real estate records or that they are other than what they purport to be
on their face; provided, however, that neither the Indenture Trustee nor the
Custodians shall make any determination as to whether (i) any endorsement is
sufficient to transfer all right, title and interest of the party so endorsing,
as noteholder or assignee thereof, in and to that Mortgage Note or (ii) any
assignment is in recordable form or is sufficient to effect the assignment of
and transfer to the assignee thereof under the mortgage to which the assignment
relates. Not later than 90 days after the Closing Date or Subsequent Transfer
Date, as applicable, upon receipt of Final Certifications from the Custodians
provided for in the Custodial Agreement, the Indenture Trustee cause to be
delivered to the Purchaser, the Sponsor and the Servicer such Final
Certifications, with any applicable exceptions noted thereon.
 
(c)  If, in the course of such review, the Indenture Trustee is notified by a
Custodian that any document constituting a part of a Loan File does not meet the
requirements of Exhibit C hereto, the Indenture Trustee shall cause the related
Custodian to list such as an exception in the Final Certification.
 
(d)  The Sponsor shall promptly correct or cure such defect within 90 days from
the date it is so notified of such defect and, if the Sponsor does not correct
or cure such defect within such period, the Sponsor shall either (i) substitute
for the related Loan an Eligible Substitute Loan, which substitution shall be
accomplished in the manner and subject to the conditions set forth in Section
2(d), or (ii) purchase such Loan within 90 days from the date the Sponsor was
notified of such defect in writing at the Repurchase Price of such Loan if such
defect materially and adversely affects the value of the related Loan or
interests of the Noteholders or the Certificateholders; provided, however, that
if the cure, substitution or repurchase of a Loan pursuant to this provision is
required by reason of a delay in delivery of any documents by the appropriate
recording office, then the Sponsor shall be given 270 days from the Closing Date
to cure such defect or substitute for, or repurchase such Loan; and further
provided, that the Sponsor shall have no liability for recording any Assignment
of Mortgage in favor of the Indenture Trustee or for the Servicer’s failure to
record such Assignment of Mortgage, and the Sponsor shall not be obligated to
repurchase or cure any Loan as to which such Assignment of Mortgage is not
recorded. Pursuant to the applicable Custodial Agreement, the Custodian shall
deliver written notice to the Indenture Trustee, and the Indenture Trustee shall
deliver written notice to each Rating Agency and the Insurer within 270 days
from the Closing Date indicating each Mortgage (a) which has not been returned
by the appropriate recording office or (b) as to which there is a dispute as to
location or status of such Mortgage. Such notice shall be delivered every 90
days thereafter until the related Mortgage is returned to the related Custodian.
Any substitution shall not be effected prior to the additional delivery to the
Indenture Trustee or the related Custodian, of a Request for Release and the
Loan File for any such Eligible Substitute Loan. The Repurchase Price for any
such Loan repurchased by the Sponsor shall be deposited or caused to be
deposited by the related Servicer in the Custodial Account maintained by it
pursuant to Section 3.02 of the Servicing Agreement and, upon receipt of such
deposit, the related Custodian, pursuant to the terms of the related Custodial
Agreement, will release the related Loan File to the Sponsor and will execute
and deliver at the Sponsor’s request such instruments of transfer or assignment
prepared by the Sponsor, in each case without recourse, representation and
warranty or as shall be necessary to vest in the Sponsor, or its designee, the
interest of the Purchaser, the Issuer, and the Indenture Trustee in any Loan
released pursuant hereto. It is understood and agreed that the obligation of the
Sponsor to cure, substitute for or to repurchase any Loan which does not meet
the requirements of this Section shall constitute the sole remedy respecting
such defect available to the Indenture Trustee, the Purchaser and any Noteholder
or Certificateholder against the Sponsor.
 
(e)  All of the Loan Files are being held pursuant to the related Custodial
Agreement. Notwithstanding anything to the contrary contained herein, the
parties hereto acknowledge that the functions of the Indenture Trustee with
respect to the custody, acceptance, inspection and release of the Loan Files
pursuant to Sections 1 and 2 hereof shall be performed by the Custodians. In
connection with the assignment of any Loan registered on the MERS® System, the
related Custodian shall cause, at the related Servicer’s expense, as soon as
practicable after the Closing Date, the MERS® System to indicate that such Loans
have been assigned by the Sponsor to the Indenture Trustee in accordance with
this Loan Purchase Agreement, the Trust Agreement and the Indenture for the
benefit of the Noteholders by including (or deleting, in the case of Loans which
are repurchased in accordance with this Agreement) in such computer files (a)
the code “[IDENTIFY INDENTURE TRUSTEE SPECIFIC CODE]” in the field “[IDENTIFY
THE FIELD NAME FOR INDENTURE TRUSTEE]” which identifies the Indenture Trustee
and (b) the code “[IDENTIFY SERIES SPECIFIC CODE NUMBER]” in the field “Pool
Field” which identifies the series of the Notes issued in connection with such
Loans. Indenture Trustee agrees that it will not alter the codes referenced in
this paragraph with respect to any Loan during the term of this Loan Purchase
Agreement unless and until such Loan is repurchased in accordance with the terms
of this Loan Purchase Agreement..
 
Section 2.  Representations and Warranties.
 
(a)  Representations and Warranties as to Sponsor. Sponsor represents and
warrants to the Purchaser, the Indenture Trustee, the Insurer and the Issuer
that as of the Closing Date:
 
(i)  Organization and Good Standing; Licensing. Sponsor is a company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all licenses necessary to carry out its
business as now being conducted, and is licensed and qualified to transact
business in and is in good standing under the laws of its state of jurisdiction;
 
(ii)  Power, Authority and Binding Obligations. Sponsor has the power and
authority to make, execute, deliver and perform this Loan Purchase Agreement and
all of the transactions contemplated under this Loan Purchase Agreement, and has
taken all necessary action to authorize the execution, delivery and performance
of this Loan Purchase Agreement. When executed and delivered, this Loan Purchase
Agreement will constitute the legal, valid and binding obligation of Sponsor
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies;
 
(iii)  No Conflicts. Neither the execution and delivery of this Loan Purchase
Agreement, nor the consummation of the transactions herein contemplated hereby,
nor compliance with the provisions hereof, will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on Sponsor or
its properties or the certificate of incorporation or by-laws of Sponsor, except
those conflicts, breaches or defaults which would not reasonably be expected to
have a material adverse effect on Sponsor’s ability to enter into this Loan
Purchase Agreement and to consummate the transactions contemplated hereby;
 
(iv)  No Consent. The execution, delivery and performance by Sponsor of this
Loan Purchase Agreement and the consummation of the transactions contemplated
hereby do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made and conveyance of the Loans by Sponsor are not subject
to bulk transfer or any similar statutory provisions in effect in any applicable
jurisdiction;
 
(v)  Enforceability. This Loan Purchase Agreement has been duly executed and
delivered by Sponsor and, assuming due authorization, execution and delivery by
the Purchaser, the Indenture Trustee and the Issuer, constitutes a valid and
binding obligation of Sponsor enforceable against it in accordance with its
terms (subject to applicable bankruptcy and insolvency laws and other similar
laws affecting the enforcement of the rights of creditors generally) and general
principles of equity;
 
(vi)  No Litigation. There are no actions, litigation, suits or proceedings
pending or threatened against Sponsor before or by any court, administrative
agency, arbitrator or governmental body (i) with respect to any of the
transactions contemplated by this Loan Purchase Agreement, (ii) on the sale of
the Loans, or (iii) with respect to any other matter which in the judgment of
Sponsor if determined adversely to Sponsor would reasonably be expected to
materially and adversely affect Sponsor’s ability to perform its obligations
under this Loan Purchase Agreement; and Sponsor is not in default with respect
to any order of any court, administrative agency, arbitrator or governmental
body so as to materially and adversely affect the transactions contemplated by
this Loan Purchase Agreement; and
 
(vii)  Solvent. Sponsor does not believe, nor does it have any cause or reason
to believe, that it cannot perform each and every covenant contained in this
Loan Purchase Agreement. Sponsor is solvent and the sale of the Loans by it will
not cause Sponsor to become insolvent. The sale of the Loans by Sponsor is not
undertaken with the intent to hinder, delay or defraud any of Sponsor’s
creditors.
 
(b)  Representations and Warranties as to Loans. Sponsor hereby represents and
warrants, as to each Loan, that the representations and warranties set forth on
Exhibit B attached hereto are true and correct as of the Closing Date (or as of
the Subsequent Transfer Date in the case of the Subsequent Loans), except where
otherwise indicated in Exhibit B.
 
(c)  Representations and Warranties as to Purchaser. Purchaser warrants and
represents to, and covenants with, Sponsor that:
 
(i)  Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite corporate power and authority to acquire, own and purchase the Loans;
 
(ii)  Purchaser has full corporate power and authority to execute, deliver and
perform under this Loan Purchase Agreement, and to consummate the transactions
set forth herein. The execution, delivery and performance by Purchaser of this
Loan Purchase Agreement, and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
of Purchaser. This Loan Purchase Agreement has been duly executed and delivered
by Purchaser and constitutes the valid and legally binding obligation of
Purchaser enforceable against Purchaser in accordance with its respective terms;
 
(iii)  To the best of Purchaser’s knowledge, no material consent, approval,
order or authorization of, or declaration, filing or registration with, any
governmental entity is required to be obtained or made by Purchaser in
connection with the execution, delivery or performance by Purchaser of this Loan
Purchase Agreement, or the consummation by it of the transactions contemplated
hereby;
 
(iv)  Purchaser understands that the Loans have not been registered under the
1933 Act or the securities laws of any state:
 
(v)  Purchaser is acquiring the Loans for investment for its own account only
and not for any other person;
 
(vi)  Purchaser considers itself a substantial, sophisticated institutional
investor having such knowledge and financial and business matters that it is
capable of evaluating the merits and the risks of investment in the Loans;
 
(vii)  Purchaser has been furnished with all information regarding the Loans
that it has requested from Sponsor;
 
(viii)  Neither Purchaser nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Loans, an interest in
the Loans or any other similar security to, or solicited any offer to buy or
accept a transfer, pledge or other disposition of the Loans, any interest in the
Loans or any other similar security from, or otherwise approached or negotiated
with respect to the Loans, any interest in the Loans or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action
which would constitute a distribution of the Loans under the 1933 Act or which
would render the disposition of the Loans a violation of Section 5 of the 1933
Act or require registration pursuant thereto, nor will it act, nor has it
authorized or will it authorize any person to act, in such manner with respect
to the Loans; and
 
(ix)  Either: (A) Purchaser is not an employee benefit plan (“Plan”) within the
meaning of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or a plan (also “Plan”) within the meaning of section
4975(e)(1) of the Internal Revenue Code of 1986 as amended (“Code”), and
Purchaser is not directly or indirectly purchasing the Loans on behalf of,
investment manager of, as named fiduciary of, as trustee of, or with assets of,
a Plan; or (B) Purchaser’s purchase of the Loans will not result in a prohibited
transaction under section 406 of ERISA or section 4975 of the Code.
 
(d)  Upon discovery by Sponsor or upon notice from Purchaser, the Issuer, the
Owner Trustee, a Servicer, the Indenture Trustee, the Insurer or any Custodian,
as applicable, of a breach of any representation or warranty of the Sponsor set
forth in Section 2(a) above which materially and adversely affects the interests
of the Securityholders or the Insurer in any Loan, Sponsor shall, within 90 days
of its discovery or its receipt of notice of such breach, either (i) cure such
breach in all material respects or (ii) to the extent that such breach is with
respect to a Loan or a Basic Document, either (A) repurchase such Loan from the
Trust at the Repurchase Price, or (B) substitute one or more Eligible Substitute
Loans for such loan, in each case in the manner and subject to the conditions
and limitations set forth below.
 
Upon discovery by Sponsor or upon notice from Purchaser, the Issuer, a Servicer,
the Owner Trustee, the Indenture Trustee, the Insurer or any Custodian, as
applicable, of a breach of any representation or warranty set forth in Exhibit B
attached hereto pursuant to Section 2(b) above with respect to any Loan that
materially and adversely affects the interests of the Securityholders, the
Insurer or of Purchaser in such Loan (notice of which shall be given to
Purchaser by Sponsor, if it discovers the same), notwithstanding Sponsor’s lack
of knowledge with respect to the substance of such representation and warranty,
Sponsor shall, within 90 days after the earlier of its discovery or receipt of
notice thereof; either cure such breach in all material respects or either (i)
repurchase such Loan from the Trust at the Repurchase Price, or (ii) substitute
one or more Eligible Substitute Loans for such Loan, in each case in the manner
and subject to the conditions set forth below. The Repurchase Price for any such
Loan repurchased by related Sponsor shall be deposited or caused to be deposited
by the related Servicer in the Custodial Account maintained by it pursuant to
Section 3.02 of the Servicing Agreement.
 
Sponsor shall also deliver to the related Custodian on behalf of the Issuer,
with respect to such Eligible Substitute Loan or Loans, the original Mortgage
Note and all other documents and agreements as are required herein, with the
Mortgage Note endorsed as required herein. No substitution will be made in any
calendar month after the Determination Date for such month. Monthly Payments due
with respect to Eligible Substitute Loans in the month of substitution shall not
be property of the Issuer and if received by the related Servicer will be
retained by the related Servicer and remitted by the related Servicer to Sponsor
on the next succeeding Payment Date, provided that a payment at least equal to
the applicable Monthly Payment has been received by the Issuer, for such month
in respect of the Deleted Loan. For the month of substitution, distributions to
the Custodial Account pursuant to the Servicing Agreement will include the
Monthly Payment due on a Deleted Loan for such month and thereafter Sponsor
shall be entitled to retain all amounts received in respect of such Deleted
Loan. Indenture Trustee shall amend or cause to be amended the Loan Schedule to
reflect the removal of such Deleted Loan and the substitution of the Eligible
Substitute Loan or Loans. Upon such substitution, the Eligible Substitute Loan
or Loans shall be subject to the terms of this Loan Purchase Agreement in all
respects, and Sponsor shall be deemed to have made the representations and
warranties with respect to the Eligible Substitute Loan contained herein and set
forth in paragraphs (b) through (w) of Exhibit B attached hereto as of the date
of substitution, and Sponsor shall be obligated to repurchase or substitute for
any Eligible Substitute Loan as to which a Repurchase Event has occurred as
provided herein. Sponsor shall deposit any related Substitution Amount (as
calculated by the related Servicer pursuant to the Servicing Agreement) into the
Custodial Account on the day of substitution, without any reimbursement
therefor.
 
Upon receipt by the Indenture Trustee on behalf of the Issuer and the Related
Custodian of written notification, signed by a Servicing Officer, of the deposit
of such Repurchase Price or of such substitution of an Eligible Substitute Loan
(together with the complete related Loan File) and deposit of any applicable
Substitution Adjustment Amount as provided above, the related Custodian,
pursuant to the terms of the related Custodial Agreement and on behalf of the
Indenture Trustee, will release to Sponsor the related Loan File for the Loan
being repurchased or substituted for and the Indenture Trustee shall execute and
deliver such instruments of transfer or assignment prepared by the related
Servicer, in each case without recourse, representation or warranty as shall be
necessary to vest in Sponsor or its designee such Loan released pursuant hereto
and thereafter such Loan shall not be an asset of the Issuer.
 
It is understood and agreed that the obligation of Sponsor to cure any breach,
or to repurchase or substitute for, any Loan as to which such a breach has
occurred and is continuing shall constitute the sole remedy respecting such
breach available to Purchaser, the related Servicer, the Issuer, the
Certificateholders (or the Owner Trustee on behalf of the Certificateholders)
and the Noteholders (or the Indenture Trustee on behalf of the Noteholders)
against Sponsor.
 
It is understood and agreed that (i) representations and warranties set forth in
this Section 2 and (ii) the representations and warranties set forth on Exhibit
B attached hereto, shall survive delivery of the respective Loan Files to the
Indenture Trustee or the Related Custodian.
 
With respect to any Loan the Sponsor reasonably believes breaches a
representation, warranty or covenant under a mortgage loan purchase agreement
pursuant to which the Sponsor purchased from the related originator or prior
holder of such Loan, the Sponsor shall have the right to repurchase such Loan
from the Trust at any time in order to facilitate its rights against such
originator or prior holder of such Loan at a price equal to the Repurchase
Price; provided, however, that in no event shall such repurchase take place with
respect to Loans in a Loan Group constituting more than 5% of the related
Aggregate Collateral Balance as of the Cut-off Date.
 
In the event that the Sponsor exercises such option, the Repurchase Price
therefore shall be deposited in the related Custodial Account and upon such
deposit of the Repurchase Price, the related Custodian, pursuant to the terms of
the related Custodial Agreement and on behalf of the Indenture Trustee, will
release to the Sponsor the related Loan File for the Loan being repurchased, and
the Indenture Trustee shall execute and deliver such instruments of transfer or
assignment prepared by the related Servicer, in each case without recourse,
representation or warranty as shall be necessary to vest in Sponsor or its
designee such Loan released pursuant hereto and thereafter such Loan shall not
be any asset of the Issuer.
 
Section 3.  Definitions. For all purposes of this Loan Purchase Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Definitions contained in Appendix A to the
Indenture, dated April 28, 2006 (as it may be amended or modified, the
“Indenture”), among the Issuer and the Indenture Trustee, as in effect on the
date hereof. All other capitalized terms used herein shall have the meanings
specified herein.
 
Section 4.  GOVERNING LAW. THIS LOAN PURCHASE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.
 
Section 5.  Counterparts. This Loan Purchase Agreement may be executed in
counterparts, each of which, when so executed, shall be deemed to be an original
and together shall constitute one and the same instrument.
 
Section 6.  Limitation of Liability of Owner Trustee. It is expressly understood
and agreed by the parties hereto that (a) this Loan Purchase Agreement is
executed and delivered by Wilmington Trust Company, not individually or
personally, but solely as Owner Trustee of the Home Equity Mortgage Trust
2006-2, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company, but is made and
intended for the purpose for binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Loan Purchase
Agreement or any other related documents.
 
Section 7.  Successors and Assigns. This Loan Purchase Agreement shall inure to
the benefit of and be binding upon Sponsor, Purchaser, the Indenture Trustee and
the Issuer and their respective successors and assigns.
 
Section 8.  Intention of the Parties. (a) It is the express intent of the
parties hereto that the conveyance by the Sponsor to the Purchaser pursuant to
this Loan Purchase Agreement of the Initial Loans (including any Additional
Balances) be, and be construed as, an absolute sale and assignment by the
Sponsor to the Purchaser. Further, it is not intended that the conveyance be
deemed to be the grant of a security interest in the Initial Loans by the
Sponsor to the Purchaser to secure a debt or other obligation. However, in the
event that the Initial Loans are held to be property of the Sponsor, or if for
any reason this Loan Purchase Agreement is held or deemed to create a security
interest in the Initial Loans, then (i) this Loan Purchase Agreement shall be a
security agreement within the meaning of Article 9 of the New York Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (ii) the conveyances provided for in Section shall be a grant by
the Sponsor to the Purchaser of, and the Sponsor does hereby grant to the
Purchaser, a security interest in all of the Sponsor’s right, title and
interest, whether now owned or hereafter acquired, in and to (A) the Initial
Loans, including the Mortgage Notes, the Mortgages, any related insurance
policies and all other documents in the related Loan Files and including any
Eligible Substitute Loans; (B) all pool insurance policies, hazard insurance
policies and bankruptcy bonds relating to the foregoing, (C) all amounts payable
after the Cut-off Date to the holders of the Initial Loans in accordance with
the terms thereof; (D) all income, payments, proceeds and products of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property; (E) all accounts, chattel paper, deposit accounts,
documents, general intangibles, goods, instruments, investment property,
letter-of-credit rights, letters of credit, money, and oil, gas, and other
minerals, consisting of, arising from, or relating to, any of the foregoing; and
(F) all proceeds of any of the foregoing; (iii) the possession or control by the
Purchaser or any other agent of the Purchaser of any of the foregoing property
shall be deemed to be possession or control by the secured party, or possession
or control by a purchaser, for purposes of perfecting the security interest
pursuant to the Uniform Commercial Code (including, without limitation, Sections
9-104, 9-106, 9-313 or 9-314 thereof); and (iv) notifications to persons holding
such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents of,
or persons holding for, the Purchaser, as applicable, for the purpose of
perfecting such security interest under applicable law.
 
(b)  The parties hereto, shall, to the extent consistent with this Loan Purchase
Agreement, take such reasonable actions as may be necessary to ensure that, if
this Loan Purchase Agreement were deemed to create a security interest in the
Loans, such security interest would be a perfected security interest of first
priority.
 
Section 9.  Third Party Beneficiary. The Insurer is an express third-party
beneficiary of this Agreement and shall have the right to enforce the provisions
of this Agreement.




IN WITNESS WHEREOF, the parties have caused this Loan Purchase Agreement to be
executed by their duly authorized officers as of the date first above written.
 
 
DLJ MORTGAGE CAPITAL, INC.,
as Sponsor
   
By:
/s/ Tim Kuo
Name:
Tim Kuo
Title:
Vice President        
ASSET BACKED SECURITIES CORPORATION,
as Purchaser
       
By:
/s/ Bruce S. Kaiserman
Name:
Bruce S. Kaiserman
Title:
Vice President        
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
       
By:
/s/ Becky Warren
Name:
 BeckyWarren  
Title:
Assistant Vice President        
HOME EQUITY MORTGAGE TRUST 2006-2, as Issuer
 
By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee
   
By:
/s/ Anita E. Dallago
Name:
Anita E. Dallago 
Title:
Senior Financial Services Officer



 




--------------------------------------------------------------------------------




EXHIBIT A
 
LOAN SCHEDULE
 
[TO BE PROVIDED UPON REQUEST]
 






--------------------------------------------------------------------------------





EXHIBIT B
 
REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO LOANS
 
(a)  Sole Owner. As of the Closing Date or Subsequent Transfer Date, as
applicable, immediately prior to the sale, transfer and assignment to Purchaser,
Sponsor is the sole owner of record and holder of the Loan and the indebtedness
evidenced by the Loan, the Loan was not subject to an assignment or pledge and
Sponsor had good and marketable title to and was the sole owner thereof and had
full right to transfer and sell the Loan to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest and has
the full right and authority subject to no interest or participation of, or
agreement with, any other party, to sell and assign the Loan and following the
sale of the Loan, the Purchaser will own such Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest;
 
(b)  Compliance With Laws. Any and all requirements of any federal, state or
local law including, without limitation, anti-predatory or abusive lending,
usury, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws applicable to the Loan
have been complied with in all material respects;
 
(c)  No Waivers. Except for one Loan, which is subject to the Servicemembers
Civil Relief Act, the terms of each Loan have not been impaired, waived, altered
or modified in any respect, except by written instruments which have been
recorded to the extent any such recordation is required by law, or, necessary to
protect the interest of the Purchaser. No instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, from the terms thereof except in connection with an assumption
agreement, the terms of which are reflected in the Loan Schedule;
 
(d)  Underwriting Standards. The Loan complies with all the terms, conditions
and requirements of the related originator’s underwriting standards in effect at
the time of origination of such Loan;
 
(e)  Loan Schedule. The information set forth in the Loan Schedule is complete,
true and correct in all material respects as of the related Cut-off Date;
 
(f)  Valid Security Interest. The Loan is a valid, subsisting, enforceable and
perfected first, second or third lien on the Mortgaged Property (as described on
the Loan Schedule), including all buildings and improvements on the Mortgaged
Property, and such lien of is subject only to the following:
 
(i)  real estate taxes and special assessments not yet delinquent (provided,
that property taxes may be delinquent up to one year);
 
(ii)  as to any Loan identified as a junior lien on the Loan Schedule, any
senior liens secured by the Mortgaged Property related to such Loan;
 
(iii)  covenants, conditions and restrictions, rights of way, easements and
other matters of public record as of the date of recording that are acceptable
to mortgage lending institutions generally;
 
(iv)  liens verified as paid;
 
(v)  liens and judgments of $5,000 or less, including (A) sewer or maintenance
liens, mechanics' liens, (B) liens resulting from UCC filings that have been
included in the first mortgage balance for the purpose of calculating the
combined-loan-to-value ratio for any related Loan, and (C) liens relating to
other matters to which like properties are commonly subject that do not
materially interfere with the benefits of the security intended to be provided
to, among others, the Originator by the related mortgage documents.
 
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting, enforceable and perfected second lien and second priority security
interest on the property described therein and Sponsor has full right to sell
and assign the same to Purchaser, provided, however, that any representation as
to the enforceability of any security interest or lien is subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and general principles of equity (whether
considered in a proceeding at law or equity);
 
(g)  Mechanics’ Liens. To the best of Sponsor’s knowledge there are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under law could give rise to such
liens) affecting the related collateral which are or may be liens prior to or
equal to the lien of the related Loan;
 
(h)  Unpaid Taxes. To the best of Sponsor’s knowledge all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or escrow funds have been established in an amount sufficient to pay for every
such escrowed item which remains unpaid and which has been assessed but is not
yet due and payable;
 
(i)  No Defenses. The Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Loan, or the exercise of any
right thereunder, render the Loan unenforceable, in whole or in part, or subject
to any right of rescission, set-off, counterclaim or defense, including the
defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto;
 
(j)  No Damage. To the best of Sponsor’s knowledge the Mortgaged Property is not
subject to any material damage by waste, fire, earthquake, windstorm, flood or
other casualty. At origination of the Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property;
 
(k)  Improvements. To the best of Sponsor’s knowledge all improvements subject
to any Mortgage which were considered in determining the appraised value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property (and wholly within the project with respect to a
condominium unit) and no improvements on adjoining properties encroach upon the
related Mortgaged Property except those which are insured against by a title
insurance policy and all improvements on the property comply with all applicable
zoning and subdivision laws and ordinances;
 
(l)  Recordation. Sponsor has delivered or caused to be delivered to the
Purchaser or the Related Custodian on behalf of the Purchaser the original
Mortgage bearing evidence that such instruments have been recorded in the
appropriate jurisdiction where the Mortgaged Property is located as determined
by Sponsor (or, in lieu of the original of the Mortgage or the assignment
thereof, a duplicate or conformed copy of the Mortgage or the instrument of
assignment, if any, together with a certificate of receipt from Sponsor or the
settlement agent who handled the closing of the Loan, certifying that such copy
or copies represent true and correct copy(ies) of the originals and that such
original(s) have been or are currently submitted to be recorded in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located) or a certification or receipt of the recording
authority evidencing the same;
 
(m)  Delinquencies. As of the Cut-off Date, (a) no more than 1.71% of the
Initial Loans (by aggregate Cut-ff Date Principal Balances of the Initial Loans)
are more than 30 days delinquent and (b) no more than 0.08% of the Initial Loans
are more than 60 days delinquent;
 
(n)  Original. The Loan is original and genuine and is the legal, valid and
binding obligation of the maker thereof, enforceable in all respects in
accordance with its terms subject to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application affecting the rights of
creditors and by general equitable principles;
 
(o)  Closed End. Each of the Loans constitutes a “qualified mortgage” under
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1);
 
(p)  [Reserved]
 
(q)  High Cost Loans. None of the Loans underlying the Securities are covered by
the Home Ownership and Equity Protection Act of 1994 (“HOEPA”);
 
(r)  Georgia Loans. No Loan was originated on or after October 1, 2002 and
before March 7, 2003, which is secured by property located in the State of
Georgia; and
 
(s)  With respect to each Loan that has a Prepayment Penalty feature, each such
Prepayment Penalty is enforceable and, at the time such Loan was originated,
each Prepayment Penalty complied with applicable federal, state and local law,
subject to federal preemption where applicable.
 
(t)  Each Loan at the time it was made complied in all material respects with
applicable local, state and federal laws, including, but not limited to, all
applicable predatory and abusive lending laws.
 
(u)  No Loan is classified as (a) a “high cost mortgage loan” under the Home
Ownership and Equity Protection Act of 1994 or (b) a “high cost home,”
“covered,” “high cost,” “high risk home” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees).
 
(v)  No Loan is a High Cost Loan or Covered Loan as such terms are defined in
Version 5.6 Revised; Appendix E of the Standard & Poor's LEVELS® Glossary.
 
(w)  With respect to any Loan originated on or after October 1, 2004, either (a)
the related Mortgage and the related Mortgage Note does not contain a mandatory
arbitration clause (that is, a clause that requires the related Mortgagor to
submit to arbitration to resolve any dispute arising out of or relating in any
way to the Loan) or (b) the related Mortgage and the related Mortgage Note
contained a mandatory arbitration clause as of the related origination date and
such clause has or will be waived by the originator or an entity designated by
the Sponsor in writing no later than sixty (60) days after the related Closing
Date which notice included or will include the following language: “WE ARE
HEREBY NOTIFYING YOU THAT THE MANDATORY ARBITRATION CLAUSE OF YOUR LOAN,
REQUIRING THAT YOU SUBMIT TO ARBITRATION TO RESOLVE ANY DISPUTE ARISING OUT OF
OR RELATING IN ANY WAY TO YOUR LOAN, IS IMMEDIATELY NULL AND VOID. YOU ARE FREE
TO CHOOSE TO EXERCISE ANY OF YOUR RIGHTS OR ENFORCE ANY REMEDIES UNDER YOUR LOAN
THROUGH THE COURT SYSTEM.” A copy of the written notice referred to in the
immediately preceding sentence, if applicable, shall be retained in the related
Mortgage File.
 






--------------------------------------------------------------------------------





EXHIBIT C
 
CONTENTS OF EACH LOAN FILE
 
With respect to each Loan, the Loan File shall include each of the following
items, which shall be delivered to the Purchaser or its designee pursuant to the
terms of the Loan Purchase Agreement to which this Exhibit is attached:
 
Section 1.  The original Mortgage Note endorsed “Pay to the order of
___________________ without recourse,” and signed in the name of the Sponsor by
an authorized officer, with all intervening endorsements showing a complete
chain of title from the originator to the Sponsor. If the Loan was acquired by
the Sponsor in a merger, the endorsement must be by “[Sponsor], successor by
merger to the [name of predecessor]”. If the Loan was acquired or originated by
the Sponsor while doing business under another name, the endorsement must be by
“[Sponsor] formerly known as [previous name]”. If the original note is
unavailable, Sponsor will provide an affidavit of lost note (in form acceptable
to the Purchaser) stating that the original Mortgage Note was lost or destroyed,
together with a copy of such Mortgage Note and indemnifying the Purchaser
against any and all claims arising as a result of any person or entity claiming
they are the holder of the note or that the note has been paid off and returned.
 
Section 2.  Except as provided below and for each Loan that is not a Loan
registered with MERS, the original Mortgage with evidence of recording thereon,
or a copy thereof certified by the public recording office in which such
mortgage has been recorded or, if the original Mortgage has not been returned
from the applicable public recording office, a true certified copy, certified by
the title insurer, of the original Mortgage together with a certificate of the
Sponsor certifying that the original Mortgage has been delivered for recording
in the appropriate public recording office of the jurisdiction in which the
Mortgaged Property is located and in the case of each Loan registered with MERS,
the original Mortgage, noting the presence of the MIN of the Loans and either
language indicating that the Loan is a MOM Loan or if the Loan was not a MOM
Loan at origination, the original Mortgage and the assignment thereof to MERS,
with evidence of recording indicated thereon, or a copy of the Mortgage
certified by the public recording office in which such Mortgage has been
recorded.
 
Section 3.  In the case of each Loan that is not Loan registered with MERS, the
original Assignment of Mortgage, from the Sponsor in accordance with Purchaser’s
instructions, which Assignment of Mortgage shall, but for any blanks requested
by the Purchaser, be in form and substance acceptable for recording, or a copy
certified by the Sponsor as a true and correct copy of the original Assignment
of Mortgage which has been sent for recordation. If the Loan was acquired or
originated by the Sponsor while doing business under another name, the
Assignment of Mortgage must be by “[Sponsor] formerly known as [previous name]”.
 
Section 4.  With respect to Loans that are not cooperative loans, any original
policy of title insurance, if applicable, including riders and endorsements
thereto, or if any such policy has not yet been issued, a written commitment or
interim binder or preliminary report of title issued by the title insurance or
escrow company.
 
Section 5.  Originals of all recorded intervening Assignments, or copies
thereof, certified by the public recording office in which such Assignments of
Mortgage have been recorded showing a complete chain of title from the
originator to the Sponsor, with evidence of recording thereon, or a copy thereof
certified by the public recording office in which such Assignment has been
recorded or, if the original Assignment of Mortgage has not been returned from
the applicable public recording office, a true certified copy, certified by the
title insurer of the original Assignment together with a certificate of the
title insurer certifying that the original Assignment of Mortgage has been
delivered for recording in the appropriate public recording office of the
jurisdiction in which the Mortgaged Property is located.
 
Section 6.  Originals, or copies thereof certified by the public recording
office in which such documents have been recorded, of each assumption,
extension, modification, written assurance or substitution agreements, if
applicable, or if the original of such document has not been returned from the
applicable public recording office, a true certified copy, certified by the
title insurer, of such original document together with certificate of Sponsor
certifying the original of such document has been delivered for recording in the
appropriate recording office of the jurisdiction in which the Mortgaged Property
is located.
 
Section 7.  If the Mortgage Note or Mortgage or any other material document or
instrument relating to the Loan has been signed by a person on behalf of the
Mortgagor, the original power of attorney or other instrument that authorized
and empowered such person to sign bearing evidence that such instrument has been
recorded, if so required in the appropriate jurisdiction where the Mortgaged
Property is located (or, in lieu thereof, a duplicate or conformed copy of such
instrument, together with a certificate of receipt from the recording office,
certifying that such copy represents a true and complete copy of the original
and that such original has been or is currently submitted to be recorded in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located), or if the original power of attorney or other
such instrument has been delivered for recording in the appropriate public
recording office of the jurisdiction in which the Mortgaged Property is located.
 
Section 8.  The original of any guarantee executed in connection with the
Mortgage Note.
 


 


 


--------------------------------------------------------------------------------





EXHIBIT D
 


 
FORM OF SUBSEQUENT TRANSFER AGREEMENT
 
THIS SUBSEQUENT TRANSFER AGREEMENT, dated as of _________ ___, 2005 (this
“Subsequent Transfer Agreement”), among ASSET BACKED SECURITIES CORPORATION, a
Delaware corporation, as depositor (the “Depositor”), DLJ MORTGAGE CAPITAL,
INC., a Delaware corporation, in its capacity as sponsor under the Loan Purchase
Agreement referred to below (the “Sponsor”), [WILSHIRE CREDIT CORPORATION, as a
servicer (“Wilshire”)], [Ocwen Loan Servicing, LLC, as a servicer (“Ocwen”)],
[PNC BANK, N.A., as a servicer (“PNC”) and together with Wilshire and Ocwen, the
“Servicers”)], [SELECT PORTFOLIO SERVICING, INC., as a special servicer (the
“Special Servicer”)], HOME EQUITY MORTGAGE TRUST 2006-2 (the “Issuer”) and U.S.
BANK NATIONAL ASSOCIATION, a banking association organized under the laws of the
United States, as indenture Trustee (the “Indenture Trustee”);
 
WHEREAS, pursuant to an Indenture (the “Indenture”), dated as of April 28, 2006,
among the Issuer and the Indenture Trustee, the Sponsor wishes to convey the
Subsequent Loans to the Issuer, and the Issuer wishes to acquire the same for
consideration consisting of the Aggregate Subsequent Purchase Amount;
 
WHEREAS, Sections 2.04 of the Indenture provides for the parties hereto to enter
into this Subsequent Transfer Agreement in accordance with the terms and
conditions of the Indenture;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged the
parties hereto agree as follows:
 
(i) The “Subsequent Transfer Date” with respect to this Subsequent Transfer
Agreement shall be ____________, 200__.
 
(ii) The “Aggregate Subsequent Purchase Amount” with respect to this Subsequent
Transfer Agreement shall be $____________, provided, however, that such amount
shall not exceed the amount on deposit in the Pre-Funding Account.
 
(iii) The Subsequent Loans conveyed on the Subsequent Transfer Date shall
satisfy the pool characteristics for the Trust Fund identified in Section 2.04
of the Indenture.
 
(iv) In case any provision of this Subsequent Transfer Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions or obligations shall not in any way be affected or
impaired thereby.
 
(v) In the event of any conflict between the provisions of this Subsequent
Transfer Agreement and the Indenture, the provisions of the Indenture shall
prevail. Capitalized terms used herein and not otherwise defined have the
meanings in the Indenture.
 
(vi) The Sponsor does hereby sell, transfer, assign and otherwise convey to
Issuer as assignee of the Purchaser (A) the Subsequent Loans and all Additional
Balances thereafter arising, including the Mortgage Notes, the Mortgages, any
related insurance policies and all other documents in the related Loan Files and
including any Eligible Substitute Loans; (B) all pool insurance policies, hazard
insurance policies, and bankruptcy bonds relating to the foregoing, and (C) all
amounts payable after the related Subsequent Transfer Date to the holders of the
Subsequent Loans in accordance with the terms thereof.
 
(vii) This Subsequent Transfer Agreement shall be governed by, and shall be
construed and enforced in accordance with the laws of the State of New York.
 
(viii) The Subsequent Transfer Agreement may be executed in one or more
counterparts, each of which so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 